 1   XAVIER BECERRA                                                    JEFF DOMINIC PRICE
     Attorney General of California                                    State Bar No. 165534
 2   ADRIANO HRVATIN                                                   2500 Broadway
     Supervising Deputy Attorney General                               Suite 125
 3   BRYAN KAO                                                         Santa Monica, CA 90404-3080
     Deputy Attorney General                                           Tel: (310) 451-2222
 4   State Bar No. 240242                                              Jeff.price@icloud.com
      455 Golden Gate Avenue, Suite 11000                              Attorney for Plaintiff Louis J. Aguirre
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3579
 6    Fax: (415) 703-5843
      E-mail: Bryan.Kao@doj.ca.gov
 7   Attorneys for Defendants
     D. Wells, D. Wilcox, S. Burris, C. Ducart and J.
 8   Frisk

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12
13
14   LOUIS J. AGUIRRE,                                        17-cv-06898-YGR
15                                           Plaintiff,       STIPULATED PROTECTIVE ORDER
16                  v.                                        Judge:        The Hon. Yvonne Gonzalez
                                                                            Rogers
17                                                            Trial Date:   Not Scheduled
     WARDEN CLARK E. DUCART, et al.,                          Action Filed: December 3, 2017
18
                                         Defendants.
19
20   1.     PURPOSES AND LIMITATIONS
21          Disclosure and discovery activity in this action are likely to involve production of

22   confidential or private information for which special protection from public disclosure and from use

23   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

24   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

25   parties acknowledge that this Order does not confer blanket protections on all disclosures or

26   responses to discovery and that the protection it affords from public disclosure and use extends only

27   to the limited information or items that are entitled to confidential treatment under the applicable

28   legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                          1
                                                                   Stipulated Protective Order (17-cv-06898-YGR)
 1   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil

 2   Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

 3   applied when a party seeks permission from the court to file material under seal.

 4   2.      DEFINITIONS

 5           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 6   information or items under this Order.
 7           2.2     “CONFIDENTIAL UNDER YGR PROTECTIVE ORDER” Information or Items:
 8   information (regardless of how it is generated, stored or maintained) or tangible things that qualify
 9   for protection under Federal Rule of Civil Procedure 26(c).
10           2.3     “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER YGR PROTECTIVE
11   ORDER” Information or Items: information (regardless of how it is generated, stored or
12   maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
13   26(c) and that if disclosed to inmates or members of the public would compromise prison security
14   or the safety of inmates, prison staff, or un-incarcerated persons identified in the information or item
15   at issue.
16           2.4     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
17   as their support staff).
18           2.5     Designating Party: a Party or Non-Party that designates information or items that it
19   produces in disclosures or in responses to discovery as “CONFIDENTIAL UNDER YGR
20   PROTECTIVE ORDER” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER YGR
21   PROTECTIVE ORDER.”
22           2.6     Disclosure or Discovery Material: all items or information, regardless of the
23   medium or manner in which it is generated, stored, or maintained (including, among other things,
24   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
25   responses to discovery in this matter.
26           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
27   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
28   consultant in this action.
                                                       2
                                                               Stipulated Protective Order (17-cv-06898-YGR)
 1          2.8     House Counsel: attorneys who are employees of a party to this action. House

 2   Counsel does not include Outside Counsel of Record or any other outside counsel.

 3          2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

 4   entity not named as a Party to this action.
 5          2.10    Outside Counsel of Record: attorneys who are not employees of a party to this
 6   action but are retained to represent or advise a party to this action and have appeared in this action
 7   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
 8          2.11    Party: any party to this action, including all of its officers, directors, employees,
 9   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
10          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
11   Material in this action.
12          2.13    Professional Vendors: persons or entities that provide litigation support services
13   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
14   storing, or retrieving data in any form or medium) and their employees and subcontractors.
15          2.14    Protected Material: any Disclosure or Discovery Material that is properly designated
16   as “CONFIDENTIAL UNDER YGR PROTECTIVE ORDER” or “CONFIDENTIAL-
17   ATTORNEYS’ EYES ONLY UNDER YGR PROTECTIVE ORDER.”
18          2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a
19   Producing Party.
20   3.     SCOPE
21          The protections conferred by this Stipulation and Order cover not only Protected Material
22   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
23   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
24   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
25   However, the protections conferred by this Stipulation and Order do not cover the following
26   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
27   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
28   publication not involving a violation of this Order, including becoming part of the public record
                                                       3
                                                               Stipulated Protective Order (17-cv-06898-YGR)
 1   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 2   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 3   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 4   Protected Material at trial shall be governed by a separate agreement or order.

 5   4.     DURATION

 6          Even after final disposition of this litigation, the confidentiality obligations imposed by this
 7   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 8   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 9   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
10   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the
11   time limits for filing any motions or applications for extension of time pursuant to applicable law.
12   5.     DESIGNATING PROTECTED MATERIAL
13          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
14   Non-Party that designates information or items for protection under this Order must take care to
15   limit any such designation to specific material that qualifies under the appropriate standards. The
16   Designating Party must designate for protection only those parts of material, documents, items, or
17   oral or written communications that qualify – so that other portions of the material, documents,
18   items, or communications for which protection is not warranted are not swept unjustifiably within
19   the ambit of this Order.
20          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
21   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
22   encumber or retard the case development process or to impose unnecessary expenses and burdens
23   on other parties) expose the Designating Party to sanctions.
24          If it comes to a Designating Party’s attention that information or items that it designated for
25   protection do not qualify for protection, that Designating Party must promptly notify all other
26   Parties that it is withdrawing the mistaken designation.
27          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
28   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                                                       4
                                                                Stipulated Protective Order (17-cv-06898-YGR)
 1   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 2   designated before the material is disclosed or produced.

 3          Designation in conformity with this Order requires:

 4          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 5   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

 6   legend “CONFIDENTIAL UNDER YGR PROTECTIVE ORDER” or “CONFIDENTIAL-

 7   ATTORNEYS’ EYES ONLY UNDER YGR PROTECTIVE ORDER” to each page that contains

 8   protected material. If only a portion or portions of the material on a page qualifies for protection, the

 9   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
10   markings in the margins). A Party or Non-Party that makes original documents or materials
11   available for inspection need not designate them for protection until after the inspecting Party has
12   indicated which material it would like copied and produced. During the inspection and before the
13   designation, all of the material made available for inspection shall be deemed “CONFIDENTIAL
14   UNDER YGR PROTECTIVE ORDER.” After the inspecting Party has identified the documents it
15   wants copied and produced, the Producing Party must determine which documents, or portions
16   thereof, qualify for protection under this Order. Then, before producing the specified documents,
17   the Producing Party must affix the “CONFIDENTIAL UNDER YGR PROTECTIVE ORDER” or
18   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER YGR PROTECTIVE ORDER” legend
19   to each page that contains Protected Material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
21   by making appropriate markings in the margins).
22              (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
23   Designating Party identify on the record, before the close of the deposition, hearing, or other
24   proceeding, all protected testimony.
25              (c) for information produced in some form other than documentary and for any other
26   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
27   containers in which the information or item is stored the legend “CONFIDENTIAL UNDER YGR
28   PROTECTIVE ORDER” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER YGR
                                                        5
                                                                Stipulated Protective Order (17-cv-06898-YGR)
 1   PROTECTIVE ORDER.” If only a portion or portions of the information or item warrant

 2   protection, the Producing Party, to the extent practicable, shall identify the protected portion(s).

 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4   designate qualified information or items does not, standing alone, waive the Designating Party’s
 5   right to secure protection under this Order for such material. Upon timely correction of a
 6   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
 7   in accordance with the provisions of this Order.
 8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
10   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
13   challenge a confidentiality designation by electing not to mount a challenge promptly after the
14   original designation is disclosed.
15          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
16   by providing written notice of each designation it is challenging and describing the basis for each
17   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
18   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
19   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
20   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
21   are not sufficient) within 4 days of the date of service of notice. In conferring, the Challenging Party
22   must explain the basis for its belief that the confidentiality designation was not proper and must
23   give the Designating Party an opportunity to review the designated material, to reconsider the
24   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
25   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
26   has engaged in this meet and confer process first or establishes that the Designating Party is
27   unwilling to participate in the meet and confer process in a timely manner.
28
                                                        6
                                                                Stipulated Protective Order (17-cv-06898-YGR)
 1           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 2   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

 3   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

 4   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the

 5   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating

 6   Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth

 7   above) with the Court shall automatically waive the confidentiality designation for each challenged

 8   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any

 9   such motion must be accompanied by a competent declaration affirming that the movant has
10   complied with the meet and confer requirements imposed in the preceding paragraph. The Court, in
11   its discretion, may elect to transfer the discovery matter to a Magistrate Judge.
12           In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality
13   designation at any time if there is good cause for doing so, including a challenge to the designation
14   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court
15   allows that a motion may be filed, any motion brought pursuant to this provision must be
16   accompanied by a competent declaration affirming that the movant has complied with the meet and
17   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to
18   refer the discovery matter to a Magistrate Judge.
19           The burden of persuasion in any such challenge proceeding shall be on the Designating
20   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
21   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
22   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
23   to retain confidentiality as described above, all parties shall continue to afford the material in
24   question the level of protection to which it is entitled under the Producing Party’s designation until
25   the court rules on the challenge.
26   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
27           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
28   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                                                        7
                                                                 Stipulated Protective Order (17-cv-06898-YGR)
 1   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 2   the categories of persons and under the conditions described in this Order. When the litigation has

 3   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 4   DISPOSITION).

 5          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 6   secure manner that ensures that access is limited to the persons authorized under this Order.

 7          7.2      Disclosure of “CONFIDENTIAL UNDER YGR PROTECTIVE ORDER”

 8   Information or Items. Unless otherwise ordered by the court or permitted in writing by the
 9   Designating Party, a Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL UNDER YGR PROTECTIVE ORDER” only to:
11                (a) the Receiving Party and Receiving Party’s Outside Counsel of Record in this action,
12   as well as employees of said Outside Counsel of Record to whom it is reasonably necessary to
13   disclose the information for this litigation and who have signed the “Acknowledgment and
14   Agreement to Be Bound” that is attached hereto as Exhibit A;
15                (b) the officers, directors, and employees (including House Counsel) of the Receiving
16   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
19   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
20   to Be Bound” (Exhibit A);
21                (d) the court and its personnel;
22                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
23   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
26   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
27   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
28   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
                                                        8
                                                                 Stipulated Protective Order (17-cv-06898-YGR)
 1   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 2   Stipulated Protective Order.

 3               (g) the author or recipient of a document containing the information or a custodian or

 4   other person who otherwise possessed or knew the information.

 5               (h) jurors selected for trial in this matter.

 6         7.3   Disclosure of “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER YGR

 7   PROTECTIVE ORDER” Information or Items. Unless otherwise ordered by the court or
 8   permitted in writing by the Designating Party, a Receiving Party may disclose any information or
 9   item designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER YGR PROTECTIVE
10   ORDER” only to:
11         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
12   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
13   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is
14   attached hereto as Exhibit A;
15         (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
16   reasonably necessary for this litigation and who have signed the “Acknowledgment and
17   Agreement to Be Bound” (Exhibit A);
18         (c) the court and its personnel;
19         (d) court reporters and their staff, professional jury or trial consultants, mock jurors, and
20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22         (e) during their depositions, witnesses in the action who are not inmates and to whom
23   disclosure is reasonably necessary and who have signed the “Acknowledgment and Agreement to
24   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
25   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected Material
26   must be separately bound by the court reporter and may not be disclosed to anyone except as
27   permitted under this Stipulated Protective Order; and
28
                                                          9
                                                                 Stipulated Protective Order (17-cv-06898-YGR)
 1         (f) the author or recipient of a document containing the information or a custodian or other

 2   person who otherwise possessed or knew the information.(g) jurors selected for trial in this

 3   matter.

 4   8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 5             LITIGATION
 6             If a Party is served with a subpoena or a court order issued in other litigation that compels
 7   disclosure of any information or items designated in this action as “CONFIDENTIAL UNDER
 8   YGR PROTECTIVE ORDER,” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER
 9   YGR PROTECTIVE ORDER,” that Party must:
10                (a) promptly notify in writing the Designating Party. Such notification shall include a
11   copy of the subpoena or court order;
12                (b) promptly notify in writing the party who caused the subpoena or order to issue in the
13   other litigation that some or all of the material covered by the subpoena or order is subject to this
14   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
15                (c) cooperate with respect to all reasonable procedures sought to be pursued by the
16   Designating Party whose Protected Material may be affected.
17             If the Designating Party timely seeks a protective order, the Party served with the subpoena
18   or court order shall not produce any information designated in this action as “CONFIDENTIAL
19   UNDER YGR PROTECTIVE ORDER” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY
20   UNDER YGR PROTECTIVE ORDER,” before a determination by the court from which the
21   subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The
22   Designating Party shall bear the burden and expense of seeking protection in that court of its
23   confidential material – and nothing in these provisions should be construed as authorizing or
24   encouraging a Receiving Party in this action to disobey a lawful directive from another court.
25   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
26             LITIGATION
27                (a) The terms of this Order are applicable to information produced by a Non-Party in
28   this action and designated as “CONFIDENTIAL UNDER YGR PROTECTIVE ORDER” or
                                                        10
                                                                 Stipulated Protective Order (17-cv-06898-YGR)
 1   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY UNDER YGR PROTECTIVE ORDER.” Such

 2   information produced by Non-Parties in connection with this litigation is protected by the remedies

 3   and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a

 4   Non-Party from seeking additional protections.

 5              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 6   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 7   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 8                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

 9   all of the information requested is subject to a confidentiality agreement with a Non-Party;
10                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
11   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
12   information requested; and
13                  (3) make the information requested available for inspection by the Non-Party.
14              (c) If the Non-Party fails to object or seek a protective order from this court within 14
15   days of receiving the notice and accompanying information, the Receiving Party may produce the
16   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
17   seeks a protective order, the Receiving Party shall not produce any information in its possession or
18   control that is subject to the confidentiality agreement with the Non-Party before a determination by
19   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
20   seeking protection in this court of its Protected Material.
21   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
23   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
24   the Receiving Party must immediately (a) notify in writing the Designating Party of the
25   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
26   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
27   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                       11
                                                                   Stipulated Protective Order (17-cv-06898-YGR)
 1   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2          MATERIAL

 3          When a Producing Party gives notice to Receiving Parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

 5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 6   is not intended to modify whatever procedure may be established in an e-discovery order that

 7   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

 8   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

 9   information covered by the attorney-client privilege or work product protection, the parties may
10   incorporate their agreement in the stipulated protective order submitted to the court.
11   12.    MISCELLANEOUS
12          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
13   seek its modification by the court in the future.
14          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
15   no Party waives any right it otherwise would have to object to disclosing or producing any
16   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
17   Party waives any right to object on any ground to use in evidence of any of the material covered by
18   this Protective Order.
19          12.3    Filing Protected Material. Without written permission from the Designating Party or
20   a court order secured after appropriate notice to all interested persons, a Party may not file in the
21   public record in this action any Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
23   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
24   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
25   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
26   to protection under the law. If a Receiving Party's request to file Protected Material under seal
27   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
28   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by
                                                         12
                                                                Stipulated Protective Order (17-cv-06898-YGR)
 1   the court.

 2   13.    FINAL DISPOSITION

 3          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 4   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 5   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 6   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 7   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 8   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 9   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
10   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
11   abstracts, compilations, summaries or any other format reproducing or capturing any of the
12   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy
13   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
14   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
15   and expert work product, even if such materials contain Protected Material. Any such archival
16   copies that contain or constitute Protected Material remain subject to this Protective Order as set
17   forth in Section 4 (DURATION).
18          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19   DATED: August 2, 2019,                          /s/ Jeff Dominic Price*
                                                        Attorneys for Plaintiff Louis Aguirre
20

21   DATED: August 9, 2019                             /s/ Bryan Kao
                                                       Attorneys for Defendants D. Wilcox, D. Wells, S.
22                                                     Burris, C. Ducart, and J. Frisk
23

24   Plaintiff’s counsel reserves the right to request a compressed schedule for obtaining judicial
25   intervention, see § 6.3.
26

27

28
                                                      13
                                                               Stipulated Protective Order (17-cv-06898-YGR)
 1         I attest that concurrence in the filing of this document has been obtained from Plaintiffs’

 2   counsel, which shall serve in lieu of his signature on the document.

 3   Dated: August 9, 2019                                 /s/ Bryan Kao
                                                           ROBERT HENKELS
 4                                                         BRYAN KAO
                                                           Deputy Attorney General
 5                                                         Attorneys for Defendants
                                                           D. Wilcox, D. Wells, S. Burris, C. Ducart
 6                                                         and J. Frisk
 7

 8   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10            August 13, 2019
     DATED: ________________________            _____________________________________
                                                     United States District Judge
11                                                   Yvonne Gonzalez Rogers
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      14
                                                               Stipulated Protective Order (17-cv-06898-YGR)
 1                                                   EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3         I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for

 6   the Northern District of California on [date] in the case of Aguirre v. Ducart, Northern District

 7   Case No. 4:17-cv-06898-YGR . I agree to comply with and to be bound by all the terms of this

 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

 9   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
10   not disclose in any manner any information or item that is subject to this Stipulated Protective
11   Order to any person or entity except in strict compliance with the provisions of this Order.
12         I further agree to submit to the jurisdiction of the United States District Court for the
13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
14   Order, even if such enforcement proceedings occur after termination of this action.
15         I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone
17   number] as my California agent for service of process in connection with this action or any
18   proceedings related to enforcement of this Stipulated Protective Order.
19
20         Date: ______________________________________
21

22         City and State where sworn and signed: _________________________________
23

24         Printed name: _______________________________
25

26         Signature: __________________________________
27   SF2018200015
     21575364.docx
28
                                                       15
                                                                Stipulated Protective Order (17-cv-06898-YGR)
                              CERTIFICATE OF SERVICE

Case Name:      Aguirre v. Ducart, et al.                 No.    17-cv-06898-YGR

I hereby certify that on August 9, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
                             STIPULATED PROTECTIVE ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 9, 2019, at San Francisco,
California.


                N. Codling                                         /s/ N. Codling
                Declarant                                             Signature

SF2018200015
21575392.docx
